Citation Nr: 0842889	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma; and if so, 
whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that at the September 2008 
travel board hearing, the veteran requested that the issue of 
entitlement to an initial evaluation for his right knee 
disability be withdrawn.  Therefore, the issue is withdrawn 
and is no longer in appellate status.
  
In a statement received by VA in June 2008, the veteran 
advised that he was unable to work due to his service-
connected disability. As it is unclear whether the veteran 
wishes to make a claim for TDIU benefits, this matter is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for asthma was denied by a 
June 2003 rating decision that was not appealed.
        
2.  Evidence submitted subsequent to the June 2003 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied a claim for 
service connection for asthma is final. 38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
June 2003 rating decision, and the claim of entitlement to 
service connection for asthma is reopened. 38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Initially, 
the Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

II.	Request to Reopen Claim

In a decision dated in June 2003, the RO denied the veteran's 
claims for service connection for asthma.  The veteran did 
not appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  
Thus, the June 2003 decision is final.  

The veteran's application to reopen his claim of service 
connection for asthma was received in March 2005.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that it is unclear whether the RO reopened 
the veteran's claim for service connection for asthma.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The June 2003 rating decision denied service connection for 
asthma on the basis that the veteran's service medical 
records showed no evidence of asthma in service and although 
treatment records from VAMC Columbia showed that the veteran 
had asthma, they did not relate the asthma to the veteran's 
military service.  

Based on the grounds stated for the denial of service 
connection for asthma in the June 2003 rating decision, new 
and material evidence would consist of evidence linking the 
veteran's asthma to his active service.  In this regard, 
additional evidence received since the June 2003 rating 
decision includes various VA treatment records, private 
treatment records, a VA examination, printed medical 
information from various sources, and statements including 
personal hearing testimony of the veteran.

In regard to the evidence submitted since the June 2003 
rating decision, the Board finds that newly submitted 
evidence raises a reasonable possibility of substantiating 
the claim.  Specifically, a January 2006 VA examiner opined 
that based on the veteran's symptoms and physical 
examination, he appeared to have asthma that stemmed back to 
his time in service according to the multiple respiratory 
complaints that he had then which easily could have been 
attributed to some reactive airway component.  The examiner 
noted that she felt that the veteran likely did have asthma 
but that she would have to wait for the pulmonary function 
tests performed in January to confirm this.  Pulmonary 
function tests did not confirm a diagnosis of asthma.

In March 2006, the veteran submitted a statement from his 
private physician, Dr. G.J. K., who stated that the veteran 
had a long documented history of reactive airway 
disease/asthma but that he was well controlled on a regime of 
Proventil inhaler, Humibid LA, Singulair, and Allegra D.  Dr. 
G.J.K. stated that it was his understanding that the 
veteran's PFT at the VA was normal and that that told him 
that the veteran was in good control and that taking his 
medications should continue such.  Dr. G.J.K. also stated 
that their goal with treatment of asthma and reactive airway 
disease was for a normal PFT and noted that he was glad that 
the veteran seemed to be well controlled.

Taking these two documents together, the Board finds that the 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for asthma.  The new evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for asthma is reopened.  To that extent only, the appeal is 
allowed.


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for asthma is 
granted.


REMAND

In light of the conflicting medical opinions of record, the 
Board has determined that prior to adjudicating the veteran's 
claim on the merits, another VA examination and medical 
opinion would assist in clarifying the nature and etiology of 
the appellant's claimed asthma.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination by a pulmonary 
specialist.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should render an opinion as 
to whether the veteran has a current 
diagnosis of asthma; and, if so, discuss 
the etiology and onset date of the 
condition.  Specifically, the reviewer is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's asthma is related to 
the symptoms documented during the 
veteran's active duty service.  
  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
   
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


